Case 7:19-cr-01988 Document1 Filed on 10/09/19 in TXSD Page 1 of 2

 

soutien Buia oot
UNITED STATES DISTRICT COURT ~
SOUTHERN DISTRICT OF TEXAS OCT O 9 2019
McALLEN DIVISION 1
Dav id | Bradley, Clerk
UNITED STATES OF AMERICA §
§
v. § Criminal No.
§ M-19-1988
MATTHEW WILLIAM MOSHER §
SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about August 28, 2019, in the Southern District of Texas and within the jurisdiction
of the Court, defendant,

MATTHEW WILLIAM MOSHER

did knowingly brandish a firearm, during and in relation to a crime of violence for which he may
be prosecuted in a court of the United States, namely, Interference with Commerce by Robbery or
Hobbs Act Robbery in violation of Title 18 United States Code Section 1951 (a).
All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2.
Count Two
On or about August 28, 2019, in the Southern District of Texas and within the jurisdiction
of the Court, defendant,

MATTHEW WILLIAM MOSHER

did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce through commission of a robbery of a business entity engaged in
commerce, namely, a Stripes convenient store in San Juan, Texas, as the terms “robbery” and

“commerce” are defined in Title 18, United States Code, Section 1951(b).
Case 7:19-cr-01988 Document1 Filed on 10/09/19 in TXSD Page 2 of 2

In violation of Title 18, United States Code, Section 1951(a).

A TRUE BILL

/

 

FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

ea

ASSISTANT STATES ATTORNEY
